Citation Nr: 0706789	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-08 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to  service connection for bilateral flat 
feet.

2.  Entitlement to service connection for a bilateral knee 
disability, including as secondary to flat feet.

3.  Entitlement to service connection for a bilateral hip 
disability, including as secondary to flat feet.

4.  Entitlement to service connection for a low back 
disability, including as secondary to flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The appellant had active naval service from July 1945 to 
October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The issues on appeal were originally before the Board in 
August 2006.  At that time, the claim for service connection 
for bilateral flat feet was before the Board as an attempt to 
reopen a claim which was subject to a prior final denial.  In 
August 2006, the Board determined that the veteran had 
submitted new and material evidence sufficient to reopen the 
claim of entitlement to service connection for bilateral flat 
feet.  The Board then remanded all the issues on appeal for 
additional evidentiary development.  

Also on appeal before the Board in August 2006 was a claim of 
entitlement to service connection for asbestosis.  In June 
2006, the RO granted service connection for the disability.  
The issue is no longer in appellate status.  

This case has been advanced on the docket pursuant to 38 
C.F.R. § 20.900 (2006).


FINDINGS OF FACT

1.  Bilateral flat feet were not present during active duty 
or for years thereafter nor is bilateral flat feet otherwise 
related to such service.  

2.  A bilateral knee disability was not present during active 
duty or for years thereafter nor is a bilateral knee 
disability otherwise related to such service or to a service-
connected disability.  

3.  A bilateral hip disability was not present during active 
duty or for years thereafter nor is a bilateral hip 
disability otherwise related to such service or to a service-
connected disability.  

4.  A low back disability was not present during active duty 
or for years thereafter nor is a low back disability 
otherwise related to such service or to a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  Flat feet was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).

2.  A bilateral knee disability was not incurred in or 
aggravated by the veteran's active duty service, nor is a 
bilateral knee disability proximately due to or caused by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).

3.  A bilateral hip disability was not incurred in or 
aggravated by the veteran's active duty service, nor is a 
bilateral hip disability proximately due to or caused by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).

4.  A low back disability was not incurred in or aggravated 
by the veteran's active duty service, nor is a low back 
disability proximately due to or caused by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in November 2003 
and September 2006 VCAA letters have informed the appellant 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the September 2006 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession. The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on these claims has been 
accomplished and that adjudication of the claims, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims(Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims and also was provided with notice of 
the types of evidence necessary to establish a rating and 
effective date for the disabilities on appeal in the 
September 2006 VCAA letter.    

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA and private 
records have been obtained.  The veteran has not been 
afforded a VA examination.  The Board finds, however, that 
any examination which would be scheduled to determine the 
etiology of the disabilities on appeal would be based on 
speculation as there is no evidence of record of any of the 
disabilities on appeal during active duty or for many years 
thereafter.  The requirements of 38 C.F.R. § 3.159(c)(4) have 
not been met so as to require VA examination.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issues on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.

Analysis

The veteran is claiming entitlement to service connection for 
flat feet and for disabilities of the knees, hips, and spine 
on a direct basis and as secondary to his flat feet.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, 
for veteran's who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

In the current case, the Board finds that service connection 
is not warranted on a direct basis for bilateral knee, 
bilateral hip and low back disabilities, including on a 
presumptive basis.  There is no competent evidence of record 
demonstrating the presence of back, hip and/or knee 
disabilities during active duty.  The service medical records 
were silent as to complaints of, diagnosis of or treatment 
for back, hip or knee problems.  Physical examinations of the 
extremities conducted during active duty, including at the 
time of the veteran's discharge in October 1947, were all 
normal.  There is no competent evidence of record documenting 
the presence of arthritis of the knees, hips or back to a 
compensable degree within one year of discharge which would 
allow for a grant of service connection on a presumptive 
basis.  The first X-ray evidence of record documenting the 
existence of this pathology is dated many years after the 
veteran's discharge.  The Board notes there is competent 
evidence of record of knee, hip and back disabilities.  VA 
clinical records dated in the 2000's include diagnoses of 
degenerative joint disease in the knees and hips and 
degenerative disc disease in the low back.  Significantly, 
none of the competent evidence of record includes an opinion 
from a health care provider causally linking currently 
existing back, hip and knee disabilities to the veteran's 
active duty service on a direct basis.  

The veteran has argued that his back, hip and knee 
disabilities were secondary to his flat feet which he claims 
was incurred during active duty.  The veteran has claimed 
entitlement to service connection for flat feet.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In order to determine if service connection is warranted on a 
secondary basis for bilateral knee, bilateral hip and low 
back disabilities, the Board must adjudicate the claim of 
entitlement to service connection for flat feet.  

The Board finds that service connection is not warranted for 
flat feet.  The service medical records were silent as to 
complaints of, diagnosis of or treatment for flat feet.  
Physical examination of the extremities was determined to be 
normal in July 1945, December 1945 and at the time of the 
veteran's discharge examination in October 1947.  

The first evidence of record of the presence of flat feet is 
the veteran's claim for service connection for a foot 
condition which was received in March 1953.  At that time, he 
reported that the disability began in the Spring of 1947 and 
that he received treatment at the Naval Hospital in San 
Diego, California.  He denied receiving any post service 
treatment for his feet.  

In April 1953, the RO requested any treatment records 
pertaining to the veteran at the San Diego Naval Hospital in 
the Spring of 1947.  A document from the U.S. Navy dated in 
June 1953 indicates that the records from the U. S. Naval 
Hospital, San Diego contained no information relative to the 
veteran's alleged treatment there.  

In June 1953, the RO informed the veteran that it was unable 
to locate any records of treatment for a foot condition 
during active duty nor was there evidence of a foot condition 
at the time of discharge.  The veteran was informed that he 
had to provide evidence of in-service incurrence of a foot 
disability and evidence of the continued existence of the 
condition from the time of discharge to the time the claim 
was submitted.  Significantly, the veteran did not submit any 
evidence in support of the claim demonstrating that he was 
treated during active duty for foot problems.  The RO 
subsequently denied the claim.  

In October 2003, the veteran indicated that he was again 
claiming entitlement to service connection for flat feet and 
for the disabilities of the knees, hips and backs which he 
argued were secondary to the problems with his feet.  

In support of his claim, the veteran has submitted lay 
statements from his sisters as well as a statement from a 
private chiropractor.  

In April 2003, three of the veteran's sisters submitted lay 
statements indicating that the authors had knowledge that the 
veteran had problems with his feet after his discharge from 
active duty.  Furthermore, one of the statements also 
indicated that the veteran did not have foot problems prior 
to active duty but had did have them during active duty.  The 
Board notes the veteran's sisters are lay persons.  Lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness.  Layno v. Brown , 
6 Vet. App. 465, 469 (1994).  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As lay 
persons, the veteran's sisters are not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The veteran's sister's opinions as to the 
existence and etiology of a foot problem after discharge is 
of limited probative value.  Furthermore, the veteran's 
sisters statements do not document an in-service injury or 
disease which could cause the flat feet.  The statements 
merely indicate the post-service existence of some sort of 
foot symptomatology which was observed by the sisters.  It is 
also not apparent to the Board why statements from the 
veteran's sisters would not have been submitted at the time 
of the veteran's first claim for service connection which was 
submitted in 1953, within six years of his discharge.  The RO 
specifically informed the veteran that he had to submit 
evidence of current problems and that this evidence could 
consists of statements from friends.  No such statements were 
submitted in 1953. 

In November 2003, a private chiropractor wrote that she had 
periodically treated the veteran between May of 1989 and July 
2002.  The treatment consisted of spinal adjustments for 
complaints of low back, mid back and neck pain due to various 
injuries and occurrences through the years.  The author 
reported that the veteran's persistent arch, foot, heel spur 
and Achilles tendon weakness dated back to his active duty 
service with the Navy.  The chiropractor also opined that the 
veteran's knee, hip and back problems were related to or 
caused by the original problems with the veteran's feet as a 
result of faulty biomechanics.  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  The Court has held that post 
service reference to injuries sustained in service, without a 
review of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
In addition, an examination that does not take into account 
the records of prior medical treatment is neither thorough 
nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Moreover, a medical professional is not competent to 
opine as to matters outside the scope of his expertise.  Id; 
citing Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Also, a medical opinion is inadequate 
when unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).  Finally, a medical opinion based 
on an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be 
accorded medical evidence must be determined by the quality 
of the evidence and not necessarily by its quantity or 
source.  

In the current case, there is no evidence of record 
indicating that the chiropractor had access to and had 
reviewed all the evidence in the claims files including the 
service medical records.  Her opinion as to the existence of 
a foot disability during active duty is based solely on the 
veteran's own reported history.  The veteran's self-reported 
medical history is not supported by the contemporaneous 
medical evidence of record in the form of the October 1947 
exit examination which found no disability to be present in 
any of the extremities.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  

The Board finds that the probative value of evidence of 
record in the form of the veteran's allegations, lay 
statements from his sisters, clinical records dated many 
years after the veteran's discharge and the 2003 statement 
from the private chiropractor does not outweigh the probative 
value of the report of the October 1947 separation 
examination which found that the veteran did not have any 
problems with his extremities.  Nor does the probative value 
of the evidence in support of the claims outweigh the lack of 
any other evidence in the service medical records of foot 
problems.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact].  

The Board further finds that the private chiropractor's 
November 2003 letter does not provide competent evidence of 
continuity of symptomatology between the currently existing 
foot problems and the veteran's active duty service.  As 
found above, the examiner did not have access to the 
veteran's service medical records nor any other evidence in 
the claims files, and the factual background upon which her 
opinion was based was in opposition to the contemporaneous 
evidence of record.

The veteran has reported that he received treatment from 
various doctors over the years and received arch supports but 
he was unable to produce those records or provide sufficient 
information for VA to obtain them.  The Board finds that this 
treatment started, at the earliest, at least six years after 
the veteran's discharge from active duty.  This is based on 
the fact that when the veteran submitted his claim for 
compensation for foot problems in March 1953, he 
affirmatively indicated on his application that he had not 
received any post-service medical treatment for foot 
problems.  In Savage v. Gober, 10 Vet. App. 488 (1997), the 
Court noted that while the concept of continuity of 
symptomatology focuses on continuity of symptoms, not 
treatment, the lack of evidence of treatment may bear upon 
the credibility of the evidence of continuity.  The first 
medical evidence documenting complaints of, diagnosis of or 
treatment for foot problems is dated many years after the 
veteran's discharge from active duty.  

Based on the above, the Board finds the preponderance of the 
evidence demonstrates that the veteran did not have a foot 
disability during active duty or for many years thereafter 
and that the current foot disability was not causally linked 
to the veteran's active duty service.  Service connection for 
flat feet on a direct or presumptive basis is not warranted.  

As the Board has found that service connection is not 
warranted for flat feet, the claims of entitlement to service 
connection for bilateral knee, bilateral hip and low back 
disabilities must be denied on a secondary basis to the flat 
feet.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
disabilities currently on appeal.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


